                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

     O’BRIEN CONSTRUCTION COMPANY,
                  INC.,

                  Plaintiff,                          Case No. 19-cv-10657

                      v.                         UNITED STATES DISTRICT COURT
                                                            JUDGE
         THYSSENKRUPP ELEVATOR                        GERSHWIN A. DRAIN
             CORPORATION,

                 Defendant.

    ______________________________/

       OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
                  PRELIMINARY INJUNCTION [#2]


                                   I. INTRODUCTION

        Before the Court is Plaintiff’s Motion for Preliminary Injunction. Plaintiff

requests this Court grant a preliminary injunction to require Defendant to perform

in compliance with a contract to turn over control of a completed hotel elevator.

For the reasons discussed below, the Court will deny Plaintiff’s Motion.


                               II. FACTUAL BACKGROUND

        Plaintiff, O’Brien Construction Company, Inc. (“OCC”) is a construction

company that serves as a general contractor. Dkt. No. 2, pg. 8 (Pg. ID 111). On

June 8, 2017, Plaintiff entered into a contract with the Metropolitan Hotel Partners


                                           -1-
 
to construct a high-rise hotel in Detroit, Michigan, the Element Hotel. Id. The

project involved renovating the Metropolitan building located in downtown Detroit

into an extended-stay hotel. Id. The hotel contains two elevators. Id.

      On August 11, 2017, OCC entered into a subcontract with Defendant

Thyssenkrupp Elevator Corporation (“TKE”). Id. at pg. 9 (Pg. ID 112). The

subcontract employed TKE to install two elevators in the hotel. Id. The contract

provided for TKE to provide the materials for and install the two elevators at a

quoted price of $763,000.00 over a seventeen-week period, not including change

orders. Id.; Dkt. No. 2-3, pg. 92 (Pg. ID 217); Dkt. No. 10, pg. 8 (Pg. ID 260). The

elevator equipment arrived at the project site on May 11, 2018, requiring

Defendant to complete the elevator work before September 6, 2018 under the

contract. Dkt. No. 2, pg. 9 (Pg. ID 112).

      Defendant had a delayed start on the elevators because other contractors did

not complete preparatory work. Dkt. No. 10, pg. 8 (Pg. ID 260). Work on the

elevators was also interrupted at various points due to job safety concerns, flooding

of the elevator pit, and an improperly built hoist way. Dkt. No. 10-4, pg. 2 (Pg. ID

280). Due to the issues on the project, TKE requested several change orders. Dkt.

No. 10, pg. 9 (Pg. ID 261). TKE states that the unpaid balance on the contract,

including approved change orders, is $127,950.70. Dkt. No. 10-4, pg. 3 (Pg. ID

281). The balance for change orders that have been issued but not yet invoiced is


                                            -2-
 
$22,450.00. Id. The balance for change orders that have not been issued or have

been issued under protest is $173,844.70. Id. TKE also asserts that the total unpaid

balance that OCC owes TKE is $324,245.40. Id.

      Plaintiff states that elevator two (“E2”) is available for guest and staff use,

but elevator one (“E1”) has not received a final inspection by the city and is not

available for use. Dkt. No. 2, pg. 10 (Pg. ID 113). Plaintiff OCC states that TKE

has informed OCC that it will not turn over E1 for use by OCC until OCC pays

additional sums from the change orders totaling $308,229.65. Dkt. No. 2-8, pg. 2

(Pg. ID 240).

      Plaintiff filed its complaint against Defendant on March 3, 2019. Dkt. No. 1.

The complaint brings a count of breach of contract, breach of contract implied in

fact, express contractual indemnity, requests a declaratory judgment that TKE

materially breached the subcontract and OCC is entitled to access the elevators,

and requests specific performance and other equitable relief. Id. On March 5, 2019,

Plaintiff also filed its Motion for a Temporary Restraining Order and Preliminary

Injunction, seeking to require Defendant to turn over access of the elevators. Dkt.

No. 2. This Court denied Plaintiff’s Motion for a Temporary Restraining Order on

March 6, 2019. Dkt. No. 5. The Court also ordered Defendant to show cause why a

preliminary injunction should not be entered. Dkt. No. 5. Defendant responded to




                                          -3-
 
Plaintiff’s Motion for Preliminary Injunction on March 13, 2019. Dkt. No. 10.

Plaintiff filed its reply on March 18, 2019. Dkt. No. 11.


                                 III. LEGAL STANDARD

      “A preliminary injunction is an extraordinary measure that has been

characterized as ‘one of the most drastic tools in the arsenal of judicial remedies.’”

Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting Hanson Trust PLC

v. ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)). A preliminary

injunction seeks to “maintain the status quo pending a final hearing regarding the

parties’ rights.” All. for Mentally Ill of Mich. v. Dep’t of Cmty. Health, 588 N.W.2d

133, 137 (Mich. Ct. App. 1998). Whether to grant such relief is a matter within the

discretion of the district court. See Certified Restoration Dry Cleaning Network,

L.L.C. v. Tenke Corp., 511 F.3d 535, 540–41 (6th Cir. 2007). The Court must balance

four factors in determining whether to grant a request for a preliminary injunction.

Id. at 542. Those factors are:

      (1) whether the movant has a strong likelihood of success on the merits;
      (2) whether the movant would suffer irreparable injury without the
          injunction;
      (3) whether issuance of the injunction would cause substantial harm to
          others; and
      (4) whether the public interest would be served by the issuance of the
          injunction.

Id. In addition, a court should not grant a preliminary injunction where an adequate

legal remedy is available. Pontiac Fire Fighters Union Local 376 v. City of
                                         -4-
 
Pontiac, 753 N.W.2d 595, 600 (Mich. 2008). Applying the factors, the Court does

not find that injunctive relief is appropriate at this time.

                                    IV. DISCUSSION

    1. Likelihood of Success on the Merits

    First, the Court must determine whether the movant has demonstrated a strong

likelihood of success on the merits. This case involves a contract dispute. Plaintiff

OCC states that TKE’s failure to deliver functional elevators on either the original

completion date or the extended completion date constitutes a breach of contract.

Dkt. No. 2, pg. 13 (Pg. ID 116). TKE asserts that the parties amended the dates of

completion. Dkt. No. 20, pg. 11 (Pg. ID 263). Further, TKE states that the work on

the elevators is complete; it has not turned over E1 to OCC due to OCC’s

nonpayment of the remainder of the contract. Id. at pg. 12 (Pg. ID 264). TKE states

that payment from OCC is a condition precedent to TKE’s obligation to turn over

the elevator(s).

    Contracts should be interpreted according to their plain and ordinary meaning.

Wells Fargo Bank, NA v. Cherryland Mall Ltd. P’ship, 835 N.W.2d 593, 607

(Mich. Ct. App. 2013). “[I]f contractual language is clear, construction of the

contract is a question of law for the court. If the contract is subject to two

reasonable interpretations, factual development is necessary to determine the intent




                                           -5-
 
of the parties . . . .” Id. (quoting Holmes v. Holmes, 760 N.W.2d 300, 311 (Mich.

Ct. App. 2008)).

    The contract between the parties states that the “[s]ubcontractor shall

commence and complete the Work in an expeditious manner.” Dkt. No. 2-3, pg. 15

(Pg. ID 140). The contract further states that “[n]o extension of time . . . shall be

allowed to the Subcontractor . . . unless Contractor consents to the delay in

writing.” Id. at pg. 16 (Pg. ID 141).

    TKE asserts that the parties extended the completion date for the elevators

several times due to the various problems that TKE encountered on the project.

Dkt. No. 10-4, pg. 2 (Pg. ID 280). TKE also states that OCC accepted many of the

change requests, but then OCC began to ignore many of TKE’s change requests.

Id. Nonetheless, TKE finished construction of the elevators and is awaiting

payment by OCC, which is a condition precedent to giving OCC control of the

elevators. Dkt. No. 10, pg. 12 (Pg. ID 264).

    OCC replies that the disputed change orders are not a part of the contract. The

contract between the parties states that

       No increase in the amount of this Subcontract shall be made by reason of any
       claim of extra work unless said extra work shall have been performed pursuant
       to prior written authorization by Contractor as provided below. Prior written
       consent shall include a fully executed change order or field directive form
       between Contractor and Subcontractor in accordance with the provisions
       below.



                                           -6-
 
Dkt. No. 2-3, pg. 16 (Pg. ID 141). According to the contract, any changes to the

amount of work were required to be approved by OCC. Defendant states that

Plaintiff ignored several of its change order requests. Dkt. No. 10-4, pg. 2 (Pg. ID

280). Defendant also submitted a list of change orders that occurred between the

parties. Dkt. No. 10-5. However, it is unclear how many change orders were

unapproved by Plaintiff. Plaintiff likewise does not bring forth clear evidence of

the change orders that it did and did not approve. For these reasons, this Court is

not able to determine the amount of money that Plaintiff may owe Defendant due

to changes in the parties’ agreement, or determine if Defendant actually breached

the parties’ contract.

    Plaintiff’s complaint for breach of contract also requests monetary relief. Dkt.

No. 1, pg. 9 (Pg. ID 9). However, a court should not grant a preliminary injunction

where an adequate legal remedy is available. Pontiac Fire Fighters Union Local

376 v. City of Pontiac, 753 N.W.2d 595, 600 (Mich. 2008).

    This Court finds that Plaintiff cannot show that it is likely to succeed on the

merits of its claim because this Court requires further information about the change

orders between the parties and the amount of payment that is in dispute. Further,

Plaintiff’s breach of contract claim can be remedied legally with monetary

damages, as Plaintiff’s complaint requests.




                                          -7-
 
    2. Irreparable Harm

    To satisfy the second factor, a party must demonstrate that unless the injunction

is granted, he or she will suffer “‘actual and imminent harm’ rather than harm that

is speculative or unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th

Cir. 2006). “[H]arm is not irreparable if it is fully compensable by money damages

. . . .” Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992). An injury

cannot be fully compensable by money damages if damages are difficult to

calculate based upon the nature of the plaintiff’s loss. Id.

    Plaintiff states that it will suffer irreparable harm because the failure for TKE to

provide the E1 elevator hinders the hotel’s safety, functionality, and reputation.

Dkt. No. 2, p. 13 (Pg. ID 116). Plaintiff states that some parts of the hotel are

currently only accessible by the stairs because E1 is not in use. Id. The hotel’s

breakfast is served on a floor that currently only has stair access, limiting the use of

this floor by the hotel’s disabled guests. Id. Further, several guests have reviewed

the hotel and negatively commented about the lack of two working elevators. Dkt.

No. 2-6.

    Defendant argues that Plaintiff will not suffer irreparable harm. TKE states that

OCC demonstrates that the Element Hotel suffers some harm but not that OCC will

suffer harm. Dkt. No. 10, pg. 15 (Pg. ID 267). Further, TKE states that OCC seeks

money damages as a result of the alleged breach of contract. Id. Therefore, there is


                                           -8-
 
no irreparable harm because any alleged harm can be compensated with monetary

damages. Id.

    Plaintiff replies that it will suffer irreparable harm because the construction of

the project is associated with OCC. Dkt. No. 11, pg. 8 (Pg. ID 314). Therefore,

when guests make complaints about the hotel, OCC’s reputation in the community

is damaged. Id.; Dkt. No. 11-3. Further, the elevator delays have impacted the

willingness of the project owner (i.e. hotel owner) to do business with Plaintiff in

the future. Dkt. No. 11-3, pg. 4 (Pg. ID 327).

    The Court finds that Plaintiff will be subjected to some harm without the

issuance of an injunction. As Plaintiff demonstrates, negative reviews about the

functionality of the elevators impacts its reputation. Dkt. No. 11-3. However,

Plaintiff does not demonstrate that it will suffer an immense amount of irreparable

harm. Plaintiff asserts that the delay with the elevators has impacted the

willingness of the owner of the Element Hotel to do business with Plaintiff. Id. at

pg. 4 (Pg. ID 327). However, according to Plaintiff’s own affidavit, OCC and the

owner of the Element Hotel have contracted to work together on future projects. Id.

Further, any negative reviews about the elevators also contained several positive

opinions about the hotel. Dkt. No. 2-6. Thus, it is not clear to what extent negative

customer reviews actually impact OCC’s reputation, and/or if negative reviews

simply impact the reputation of the hotel.


                                           -9-
 
    This Court finds that while Plaintiff can demonstrate some harm to its

reputation without the issuance of a preliminary injunction, Plaintiff has not

demonstrated that this harm is irreparable. Negative reviews about the hotel do not

necessarily impact OCC, and OCC has contracted with the owner of the hotel to

complete future projects.

          3. Substantial Harm to Others

    The third factor requires this Court to consider whether the issuance of the

injunction would cause substantial harm to others.

       Plaintiffs assert that the issuance of an injunction would not cause

substantial harm to Defendant because Plaintiff is ready and able to provide

security for payment of all funds that it may owe Defendant. Dkt. No. 2, pg. 14

(Pg. ID 117). Plaintiff asserts that TKE would not be at risk of losing funds

because it can maintain a lien against the hotel as security for payment. Id. at pg.

15 (Pg. ID 118).

    Defendant contends that a preliminary injunction would cause it harm because

it would allow a general contractor to dictate how TKE runs its business and it

would skew the balance of negotiations between the parties. Dkt. No. 10, pg. 16

(Pg. ID 268). TKE asserts that it and all contractors have a legitimate business

interest in requiring payment for materials and services before turning them over to

the general contractor or owner. Id. Defendant contends that Plaintiff’s request for


                                         -10-
 
a preliminary injunction is asking the Court to rewrite the subcontract agreement

and eliminate the payment requirement. Id.

    This Court finds that issuance of a preliminary injunction would cause harm to

Defendant by allowing this Court to overlook the contract agreements negotiated

by the parties.

    4. Public Interest

    The final factor to consider is “whether the public interest would be served by

granting the . . . preliminary injunction.” Abney, 443 F.3d at 552–53.

       Plaintiff states that the issuance of a preliminary injunction is in the public

interest because it will allow for the completion and safe functioning of a large

hotel, which benefits the local economy. Dkt. No. 2, pg. 15 (Pg. ID 118).

Defendant states that the public interest would not be served by issuance of the

injunction because it would impede the enforcement of contractual duties. Dkt. No.

10, pg. 17 (Pg. ID 269).

    The Court finds that both parties bring credible arguments that the public

interest would be served if the Court were to rule in their respective favors. So this

factor is neutral in weighing the factors for injunctive relief.

    Upon review of the parties’ arguments, this Court finds that a preliminary

injunction is not warranted. Plaintiff cannot show a likelihood of success on the




                                          -11-
 
merits or irreparable harm. Balancing these conclusions with the remaining factors

that this Court must consider, this Court finds that Defendant must prevail.


                                  V. CONCLUSION

      For the reasons discussed herein, the Court will deny Plaintiff’s Motion.


      SO ORDERED.

Dated:       March 26, 2019
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge
 

                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
               March 26, 2019, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        -12-
 
